Citation Nr: 1219424	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO. 08-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection for right heel disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Service treatment records include treatment for right knee and right heel knee pain. In addition the Veteran asserts he experienced left knee pain during active service. Private treatment records include diagnoses of osteoarthritis of the knees and right foot pain. The Veteran asserts current his bilateral knee and right foot problems began during active service. Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the veteran's bilateral knee and right foot disabilities began during service or is related to some incident of service is required for adjudicating the claims on appeal. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the RO/AMC must seek to obtain any additional potentially relevant records of treatment for knee or right heel pain from active service forward. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for right knee, left knee, or right heel symptoms during the period from December 1973 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has current right knee, left knee, or right heel disability that had its onset during active service or was related to any incident of service. 

The following considerations will govern the examination:
   
* The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must take a complete history from the Veteran regarding his right knee, left knee, and right heel disorders.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner's attention must be referenced to a January 1970 service treatment record indicating that the veteran experienced pain in the right side and right knee, and had experienced a right extensor oblique strain and right hamstring strain.

* The examiner's attention must be referenced to a service treatment record of October 17 and October 19, 1973, treatment for pain in the right heel.

* The examiner's attention must further be referenced to recent private treatment records indicating impressions of osteoarthritis of both knees, treatment for bilateral foot and knee pain, and ongoing treatment for gout.

* The examiner must provide a diagnosis for each disorder of the right knee, left knee, and right foot or heel found.

* For each diagnosed disorder, the examiner must provide an opinion as to whether the disorder began during service or is related to any incident of service.

* The examiner must further provide an opinion as to whether the Veteran experienced arthritis of the left or right knee within one year after discharge from active service in December 1973.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


